Defendant was convicted by a jury of the crime of rape upon one May Bartol, at the time under the age of consent, and was sentenced to imprisonment for the term of five years. It appears from a fragmentary record, sent up to this court, that the verdict was rendered on November 12, 1913, and, upon the motion of defendant's attorney, sentence was postponed from time to time until December 8, 1913. The record of that day reads: "Defendant and attorney in court. Defendant informs court he has no further use for an attorney. E. M. Frost, attorney, makes address to court and retires from case." Passing of sentence was postponed from time to time thereafter until February 24, 1914. It appears that on that day defendant withdrew his motion for a new trial and his plea of not guilty and entered a plea of guilty. Thereupon, the court passed sentence upon him.
We find in the record what purports to be a notice of appeal from the judgment of February 24, 1914, signed "E. M. Frost, attorney for defendant, and Henry L. Ford of counsel for defendant," to which is attached an affidavit of service upon the district attorney by mail and marked "Filed March 6, 1914, W. L. Nichols, Clerk."
No transcript of the phonographic report of the trial has been sent up. There is nothing before the court for review, if it be admitted that an appeal was properly taken, except the minute entries of the trial kept by the clerk and the judgment of conviction.
No error appearing, the judgment is affirmed.